Citation Nr: 9916977	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a giant cell tumor of 
the right distal femur (claimed as a right knee tumor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for a giant cell tumor of the right distal femur 
(claimed as a right knee tumor).


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
giant cell tumor of the right distal femur with his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
giant cell tumor of the right distal femur is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  A veteran also may establish presumptive 
service connection if a disorder such as a malignant tumor is 
manifested to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well 
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that he incurred a giant cell tumor of 
the right distal femur during his period of active service in 
the Marines.  During hearings before the RO and the Board the 
veteran testified that he first noticed discomfort in his 
right knee while running in the summer of 1993, several 
months before his separation from service.  He further 
averred that he sought treatment for this disorder at least 
twice in August and September 1993, was informed by a medical 
corpsman that he likely had shin splints from stress and was 
put on light duty.  The veteran also testified that about a 
month after separation from service he sought but was denied 
initial treatment for his knee at the Columbus VA Outpatient 
Clinic because his income exceeded the means test limit.

In adjudicating the veteran's claim the RO was unable to 
review his service medical records (SMRs) or records of his 
initial visit to the Columbus VA clinic following separation 
from service.  The RO sought access to the veteran's SMRs by 
requests to the Marine Corps Records Correspondence Section 
of the Personnel Management Division (Corps) in July 1994, 
February and June 1995 and in December 1996.  In September 
1995 the Corps informed the RO that an extensive search 
failed to locate the veteran's SMRs.  In January 1997 the 
Corps informed the RO that the December 1996 request was 
referred to another Corps office for appropriate action but 
no records were forthcoming.  An October 1995 memorandum 
associated with the claims file documents the RO's request to 
the National Personnel Records Center for the veteran's SMRs 
and repeated requests to VA medical facilities for a record 
of the veteran's initial attempt to get medical treatment 
from the Columbus clinic from December 1993 through January 
1994.

In consideration of the foregoing, the Board finds that the 
RO has expended all possible efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing records would be futile, and that the VA has no duty 
to continue to search for records that are apparently 
unavailable at this time.  See Porter v. Brown, 5 Vet. App. 
233, 237 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Therefore, the Board is constrained to consider this 
matter solely upon the evidence of record.  Nevertheless, for 
the purposes of this decision the Board accepts the veteran's 
contention that he sought and received treatment in service 
for a right knee or right leg disorder.

The claims file includes a substantial number of VA and 
private medical records from June 1994 to October 1998 
documenting examination and treatment of the veteran's right 
leg disorder after his separation from service.  Following a 
July 1994 needle biopsy he was diagnosed with a giant cell 
tumor of the right distal femur and underwent surgery 
including a bone graft.  In a letter dated in September 1995 
one of the veteran's private physicians opined that the 
veteran's giant cell tumor of the right distal femur was 
likely to have been present at least six months prior to a 
July 20, 1994 evaluation.  In August 1998 a physician who had 
evaluated the right leg disorder for the VA stated that 
examination of the veteran and review of two July 1994 VA 
pathology reports disclosed no evidence suggesting that the 
veteran's giant cell tumor of the right distal femur had been 
malignant.

Upon consideration of the above evidence the Board finds that 
the veteran is not entitled to service connection for a giant 
cell tumor of the right distal femur under a direct analysis 
because there is no medical evidence causally linking the 
right leg disorder with his period of active service.  
According to the private physician's September 1995 letter 
the veteran may have incurred his right leg disorder in 
service but he also may have incurred the disorder during the 
month or more following his separation from service.  Absent 
competent medical evidence that it is more likely than not 
that the veteran incurred a giant cell tumor of the right 
distal femur in service the veteran is not entitled to direct 
service connection for this disorder.  The veteran's own 
statements are not persuasive on this point because the 
statements of a lay person with no medical training or 
expertise cannot constitute competent evidence of a nexus or 
relationship between a current disability and an in-service 
injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

Neither is the veteran eligible for service connection under 
a presumption theory.  Although the veteran's tumor was 
diagnosed within a year of his separation from service, the 
August 1998 physician's opinion finding the tumor non-
malignant precludes service connection under this analysis 
which would be applicable only if the tumor were malignant.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veteran's giant cell 
tumor of the right distal femur and his period of active 
service, or a showing that the veteran was diagnosed with a 
malignant tumor within a year of separation from service, the 
veteran's claim for service connection is implausible and 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection for a giant cell tumor of the right distal femur 
is being disposed of in a manner that differs from that 
employed by the RO.  The RO denied that claim on the merits, 
while the Board has concluded that it is not well grounded.  
When an RO does not specifically address the question of 
whether a claim is well grounded, but rather, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Therefore, in this case, the veteran has not been prejudiced 
by the manner in which the Board has disposed of the claim.



ORDER

Entitlement to service connection for a giant cell tumor of 
the right distal femur (claimed as a right knee tumor) is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

